
	
		I
		111th CONGRESS
		1st Session
		H. R. 3803
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2009
			Mr. Tiahrt (for
			 himself and Mr. Moore of Kansas)
			 introduced the following bill; which was referred to the
			  Committee on Energy and
			 Commerce, and in addition to the
			  Committee on the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Communications Act of 1934 to require a
		  provider of a commercial mobile service or an IP-enabled voice service to
		  provide call location information concerning the user of such a service to law
		  enforcement agencies in order to respond to a call for emergency services or in
		  an emergency situation that involves risk of death or serious physical
		  harm.
	
	
		1.Short titleThis act may be cited as the
			 Kelsey Smith
			 Act.
		2.Required disclosure of
			 call information locationTitle II of the Communications Act of 1934
			 (47 U.S.C. 201) is amended by inserting after section 222 the following new
			 section:
			
				222A.Required
				disclosure of call location information
					(a)In
				GeneralNotwithstanding section 222, at the request of a law
				enforcement agency, a telecommunications carrier shall provide call location
				information concerning the user of a commercial mobile service (as such term is
				defined in section 332(d)) or the telecommunications device of the user of an
				IP-enabled voice service (as such term is defined in section 7 of the Wireless
				Communications and Public Safety Act of 1999 (47 U.S.C. 615b)) to a law
				enforcement official, in order to respond to the user's call for emergency
				services or to respond to an emergency situation that involves the risk of
				death or serious physical harm.
					(b)Hold
				HarmlessNo cause of action shall lie in any court against any
				provider of a commercial mobile service or an IP-enabled voice service, its
				officers, employees, or agents for providing call location information under
				subsection (a) while acting in good faith and in accordance with this section
				and any regulations promulgated pursuant to this section.
					(c)DefinitionsFor
				the purpose of this section, the terms customary proprietary network
				information, public safety answering point, and
				emergency services have the meanings for such terms as defined in
				section
				222.
					.
		3.Training law
			 enforcement to use call location information
			(a)ProgramNot
			 later than 6 months after the date of the enactment of this Act, the Attorney
			 General under the Byrne Law Enforcement Grant Program and administered by the
			 Office of Justice Programs, shall provide education and training, on a periodic
			 basis, to State and local law enforcement agencies and officials to assist such
			 agencies and officials with—
				(1)understanding the
			 provisions of Federal law (including section 222A of the Communications Act of
			 1934, as added by this Act) with respect to the ability of law enforcement to
			 request and obtain call location information of a user of a commercial mobile
			 service from a telecommunications carrier to respond to the user's call for
			 emergency services or to respond to an emergency situation that involves the
			 risk of death or serious physical harm; and
				(2)developing and
			 disseminating procedures to ensure that such agencies and officers have the
			 necessary contact information available to promptly request and obtain call
			 location information from telecommunications carriers in the circumstances
			 described in paragraph (1).
				(b)DefinitionsIn
			 this section—
				(1)the term
			 commercial mobile service has the meaning given such term in
			 section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d)); and
				(2)the term
			 telecommunications carrier has the meaning given such term in
			 section 3 of such Act (47 U.S.C. 153).
				
